DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims:  Claims 1, 8, 15, 20, 25-40, 42-61 are currently pending.  Claim 61 was newly presented.
Priority:  This application is a CON of 13/852,573 (03/28/2013 ABN)
13/852,573 has PRO 61/616,583 (03/28/2012).
Election/Restrictions
Applicant's election without traverse of Group VII, claims 39, 40, 42-45, drawn to a kit for the analysis of a Rheumatoid Arthritis panel in the reply filed on 4/7/21 is acknowledged.  Applicant presented new claim 60 which depends from claim 39 and is within the elected group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 40, 42-45 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Cavet et al. (US20110137851) in view of Goix et al. (US 20110003707), Wohlstadter et al. .
Regarding claim 39, Cavet teaches
A multiplexed assay kit configured to measure a plurality of biomarkers of a rheumatoid arthritis (RA) panel of a patient sample ([0209]: kits; claims 1-3; [0168]: immunological detection assay; [0169]: “measured biomarker levels … which serve as inputs to a computer that is programmed to apply the DAIMRK or ALLMRK formula”) , the kit comprising: 
(a) a multi-well assay plate  ([0205]-[0210]) comprising a plurality of wells, each well comprising at least four discrete binding domains to which a panel of (Figs. 1, 17, 18: a panel of CRP and VCAM-1, CRP and TNF, VCAM-1 and TNF; [0073]-[0077]) capture antibodies ([0203], [0207]; [0210]: “biomarker detection reagents can be immobilized on a solid matrix, such as a porous strip, to form at least one biomarker detection site. In some embodiments, the measurement or detection region of the porous strip can include a plurality of sites”; [0221]: “Assays were designed, in multiplex or ELISA format, for measuring multiple disease-related protein biomarkers”) to the following human biomarkers are immobilized: TNF-RII, CRP, and VCAM-1 ([0016]: “One embodiment provides a method for scoring a sample, said method comprising: receiving a first dataset associated with a first sample obtained from a first subject, wherein said first dataset comprises quantitative data for at least two markers selected from the group consisting of: … C-reactive protein, pentraxin-related (CRP) …; tumor necrosis factor receptor superfamily, member 1A (TNFRSF1A); tumor necrosis factor (ligand) superfamily, member 13b (TNFSF13B, or BAFF); vascular cell adhesion molecule 1 (VCAM1)”; [0174]-[0175], [0221])
(b) in one or more vials, containers, or compartments, a set of labeled detection antibodies specific for said human analytes, wherein said detection antibodies are labeled with an electrochemiluminescent (ECL) label ([0205]: electrochemiluminescence (ECL) assays); and 
(c) in one or more vials, containers, or compartments, a set of calibrator proteins ([0222]-[0223]: assay calibration).
Althought Cavet teaches assays and kits for detecting multiple biomarkers of RA including panels of VCAM-1, CRP, and TNF ([0016]; Figs. 1, 17, 18; [0175] [0221]; [0203], [0207]; [0221]: “Assays were designed, in multiplex or ELISA format, for measuring multiple disease-related protein biomarkers”), Cavet does not specifically teach each well comprising at least four discrete binding domains to which capture antibodies to the following human biomarkers are immobilized: TNF-RII, ICAM-1, TNF, and Troponin-T, and combinations thereof.  However, Goix teaches inflammation markers TNF-RII, ICAM-1, TNF a/b([0123], [0127]), and Troponin T ([0133]) which one of ordinary skill in the art would consider because both Cavet and Goix are to assays for detecting inflammation.  In addition, one of ordinary skill in the art would consider utilizing well-known multidomain ECL assays such as taught by Wohlstadter (Fig. 3C; [0036]: well has a plurality of assay domains; [0087]: one or more assay reagents immobilized in the well; Fig. 30, [0072]) and commercially available from vendors such as MSD (page 5, Figure 1) and arrive at the claimed invention.  
Regarding claim 40, wherein said kit further comprises one or more diluents Wohlstadter teaches including a diluent for optimal assay performance ([0734]: “the kit also comprises an assay diluent (e.g., a reagent into which a reagent is diluted for optimum assay performance)”) as does MSD (p. 5-8: diluent) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 42, wherein said kit further comprises an ECL read buffer, Wohlstadter teaches a read buffer ([0884]-[0885]: ECL from Ruthenium-Tris-Bipyridine in Solution) as does MSD (p. 5: “read buffer”) which one of ordinary skill in the art would consider in an assay such as taught by Cavet and arrive at the claimed invention.
Regarding claim 43, wherein said discrete binding domains are positioned on an electrode within said well, Wohlstadter teaches binding domains on an electrode in the well ([0457]: “a working electrode used in an ECL binding assay may have immobilized on distinct regions of its surface a plurality of different binding reagents so as to form a plurality of distinct binding domains differing in their affinity for analytes of interest”) as does MSD (p. 5: “electrode”) which one of ordinary skill in the art would consider in an assay such as taught by Cavet and arrive at the claimed invention.
Regarding claims 44 and 45, wherein said set of calibrator proteins comprise a lyophilized blend of proteins or a liquid formulation of calibrator proteins, Cavet ([0222]-[0223]) and Wohlstadter ([0792]) teach calibration of the assays with standards as does MSD (p. 5-7: “Prepare Calibrator and Control Solutions”) which one of ordinary skill in the art would consider in an assay such as taught by Cavet.  Although the lyophilized form of the standard calibration samples is not specifically disclosed such a storage form is well-known and routine in the art such that one of ordinary skill in the art would readily consider using such a sample and arrive at the claimed invention.  
Regarding claim 60, wherein said biomarkers have a medium delta/geometric IQR less than -1.0 or greater than 1.0, Cavet teaches the statistical analysis of the biomarker signal ([0146]-[0150]; [0214]-[0216]; [0223]-[0244]) and related assays used an IQR metric to select relevant biomarkers as disclosed by Debad ([0063]: “median difference between groups normalized by geometric interquartile range (IQR)”) which one of ordinary skill in the art would consider in an such assay and arrive at the claimed invention. 
Regarding claim 61, wherein the Receiver Operating Characteristic (ROC) area of the panel is 0.978 or greater according to Meso Scale Discovery (MSD) protocol, Cavet teaches the statistical analysis of the biomarker signal including a threshold of the AUC for the ROC ([0148]: “In certain embodiments of the present teachings, an acceptable degree of accuracy can be one in which the AUC for the ROC curve is 0.60 or higher”; [0100]; [0146]-[0150]; [0214]-[0216]; [0223]-[0244]).  Although Cavet does not teach the same threshold, one of ordinary skill in the art would reasonably consider higher threshold or cut-off values “generally used to quantify predictive model performance” (p0148]) and “allows one of skill in the art to use the biomarkers … to identify inflammatory disease activity in subjects or populations with a pre-determined level of predictability and performance” ([0149]) which one of ordinary skill in the art would consider in an such assay and arrive at the claimed invention. 
Response to remarks / amendment
Applicant argues that the amended claims are to a panel that it not taught by the cited art.  As detailed supra, Cavet does teach such panels (Figs. 1, 17, 18: a panel of CRP and VCAM-1, CRP and TNF, VCAM-1 and TNF; [0073]-[0077]; [0210]: “biomarker detection reagents can be immobilized on a solid matrix, such as a porous strip, to form at least one biomarker detection site. In some embodiments, the measurement or detection region of the porous strip can include a plurality of sites”; [0221]: “Assays were designed, in multiplex or ELISA format, for measuring multiple disease-related protein biomarkers”) which one of ordinary skill in the art would have considered in the assay, including combinations of VCAM-1, CRP, and TNF-RII and arrive at the claimed invention.  
Applicant also argues that the use of the three makers of VCAM-1, CRP, and TNF-RII would not have been an obvious combination to one of ordinary skill in the art.  This is not persuasive because Cavet does teach such combinations (Figs. 1, 17, 18: a panel of CRP and VCAM-1, CRP and TNF, VCAM-1 and TNF; [0073]-[0077]).  In addition, each of the markers were known individually for RA and their combination would have been obvious particularly in view of the established correlation individually, and in the context of Cavet’s combining assays.
Applicant also argues that new claim 61 possesses “an unexpectedly superior ROC area as compared to what any single marker or any suggested panel would in either Cavet or Goix” and points to Table 4 of the specification in support.  The Examiner has fully considered the cited data and it is unclear how an unexpected result is present given that there would be an expected increase in the combined effect of each of the individual biomarkers over the individual results.  Thus, the argument is not persuasive.
None of Applicant’s arguments are persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 61 contains the trademark/trade name “Meso Scale Discovery”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular protocol that is not otherwise disclosed in the application and, accordingly, the identification/description is indefinite. 
Claim 61 recites the limitation "the Receiver Operating Characteristic (ROC) area".  There is insufficient antecedent basis for this limitation in the claim. 

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639